



Exhibit 10.1
esi8kcaoappointmentimage1.jpg [esi8kcaoappointmentimage1.jpg]


June 21, 2019


John David Tolbert
[Address]
[Address]


Dear Dave,
This letter agreement and release (the "Agreement") confirms the agreement
entered into between you and your Employer regarding the termination of your
employment effective July 1, 2019 ("Termination Date") and explains the package
of separation pay and benefits that has been specially developed for you in
consideration of a fully bargained for release and settlement of any and all
claims that you have presently, may have or have had in the past arising from
your employment with and termination of your employment from the Employer up to
and including the date you execute this Agreement. You acknowledge that from and
after March 12, 2019, you ceased to be Chief Human Resources Officer of the
Employer and are no longer an "officer" of the Employer as that term is defined
in Rule 16a-1(f), or an "executive officer" as that term is defined in Rule
3b-7, in each case as such rules are promulgated under the Securities Exchange
Act of 1934, as amended. Additionally, pursuant to this Agreement, you are
releasing all claims against the Company. For purposes of this Agreement, the
term "Employer" shall mean Element Solutions Inc. The term "Company" shall mean
the Employer and any of its direct or indirect parent or subsidiary corporations
or companies, and any of its or their affiliates, divisions, and business units.
"Effective Date" is defined in Section 15.


1.CONSIDERATION IN SETTLEMENT. The consideration provided to you under this
Agreement is not required under the Employer's policies or otherwise, except as
expressly noted, and you acknowledge that you know of no circumstances other
than you agreeing to the terms of this Agreement which would require the
Employer to provide such consideration. You acknowledge that no representations
of any kind have been made by the Employer to induce your execution of this
Agreement and that the only representations made to you in order to obtain your
consent to this Agreement are as stated herein. The fact that the Employer is
offering to make these payments to you on these terms and conditions imposes no
obligation whatsoever on the Employer or the Company to offer to pay any amounts
to any employee whose employment is terminated with the Employer or the Company
now or in the future. Accordingly, if you execute (and do not revoke) this
Agreement you will receive:
(a)SEVERANCE PAY. You will receive severance pay ("Severance Pay"), less
applicable withholdings, deductions and offsets, if any, in regular payroll
payment(s) over a period of eighteen (18) months (the "Severance Period") at
your base salary in effect as of the Termination Date. Notwithstanding the
foregoing, the Employer may at its option, at any time while any Severance Pay
owed hereunder are still outstanding, pay to the Employee the remaining balance
of such outstanding Severance Pay in a lump sum. The Severance Pay will be
payable in accordance with the Company's normal payroll procedures starting on
the later of your Termination Date and the Effective Date subject to the Offset
Section below.
Notwithstanding the foregoing, if subsequent to the commencement of the
Severance Period, the Employer discovers that you committed acts while employed
with the Employer which constitutes "Cause" (as defined below), the Employer may
cease further payments of Severance Pay and other consideration as provided for
in this Section and may require you to reimburse the Employer for all payments
of Severance Pay and other consideration previously made. For purposes of this
Agreement, "Cause" shall mean (i) breach by you of any material provision of any
written agreement you may have with the Company or violation in any material
respect of any written policy of the Company; (ii) gross negligence or willful
misconduct by you in connection with the performance of your duties, or your
willful refusal to perform any of your duties or responsibilities; or (iii)
fraud, criminal conduct or embezzlement by you.


(b)CONTINUATION OF MEDICAL AND/OR DENTAL INSURANCE BENEFITS. If you elect to
continue coverage pursuant to the Employer's medical and/or dental insurance
benefit plans as in effect and amended from time to time, pursuant to the
provisions of COBRA as described in (c) below, then, subject to the other terms
and conditions of this paragraph, your continued participation (for you and your
eligible beneficiaries) will be at the contribution level in effect for active
employees until the earlier of (i) the end of the Severance Period, (ii) you
become eligible for Medicare, or (iii) you become eligible


1

--------------------------------------------------------------------------------





for coverage under medical and/or dental insurance benefit plans, as the case
may be, of another employer through future employment. You must immediately
notify the Employer when you become eligible for Medicare or for coverage under
medical and/or dental insurance benefits plans of another employer through your
future employment.
(c)COBRA. To the extent provided by the federal Consolidated Omnibus Budget
Reconciliation Act of 1985 law, or if applicable, state insurance laws
(collectively "COBRA"), and by the Employer's current group health insurance
policies, you will be eligible to continue your group health insurance benefits
after the Termination Date at your own expense for up to 18 months at a monthly
premium equal to l02% of actual plan cost, subject to the provisions of
paragraph (b) above. Within the timing required by law, you will be provided a
separate notice describing your COBRA rights and obligations with respect to
continued group health insurance under the applicable state and/or federal
insurance laws. Such continuation of coverage under the Severance Period will
count as total time covered under COBRA. Specific costs and details will be
provided to you on a timely basis.
(d)LONG-TERM INCENTIVE EQU1TY AWARDS. During your employment, you were a
participant in the Platform Specialty Products Corporation long term incentive
program ("LTI'), pursuant to which you received Restricted Stock Unit Agreements
("RSUs") and Performance-Based Restricted Stock Award Agreements ("PRSUs"), in
each case representing LTI awards under the Platform Specialty Products
Corporation Amended and Restated 2013 Incentive Compensation Plan (the "Plan").
(The RSUs and the PRSUs are referred to herein each as an "Award" and
collectively as the "Awards".) The Employer will recommend to the Board of
Directors of the Employer at its next scheduled meeting that it approve the
vesting, within 90 days after the Effective Date, of an aggregate of 30,791
Shares from the Awards, even though you will not be a full-time, active employee
on the date the restrictions would otherwise lapse. The Awards will otherwise
continue to be governed by and subject to the terms and conditions of the
applicable award agreement and the Plan. Any remaining unvested equity awards
not addressed in this paragraph will be forfeited upon termination.
(e)NO MITIGATION. Nothing in this Section 1 or any other provision of this
Agreement shall be deemed to require you to mitigate the cost of severance pay
and benefits provided hereunder.


2.OTHER BENEFIT PLANS. Effective as of the Termination Date, you acknowledge
that you are no longer eligible to participate in any of the Employer's or the
Company's other benefit plans including, but not limited to the Employer's
401(k) savings plan (the "401(k) Plan").
3.VACATION AND PAID TIME OFF ("PTO"). As of the Termination Date, no further
vacation or PTO shall accrue. You acknowledge and agree that you do not have any
accrued and unused PTO as of the Termination Date and will not be entitled to
any payment in lieu of any accrued but unused vacation or PTO time.
4.ELECTION. If you decide not to execute this Agreement, you may elect to
receive the Severance Pay and/or benefits defined in any employment contract or
other written agreement between you and the Employer which may be in effect on
your Termination Date and covers your separation with the Employer, if any. The
acceptance of Severance Pay and benefits available under this Agreement shall
constitute a waiver of any Severance Pay you would have been entitled to under
any other agreement.
5.RETURN OF EMPLOYER AND COMPANY PROPERTY. You acknowledge that prior to and as
a condition of your receipt of any severance pay and/or consideration as
described in this Agreement, you will return all Employer and Company documents
(and all copies thereof) and other property, which is in your possession.
Subject to the next succeeding sentence, such property includes, but is not
limited to office keys. credit cards, computers, computer discs and software,
printers, fax machines, cellular phones, all documents, files and other
information of the Employer and Company whether or not the property meets the
definition of "Confidential Information" or "Trade Secrets" under any applicable
policy of the Company, agreement between you and the Company or applicable laws,
and other related Employer and Company books, equipment or records.
Notwithstanding anything to the contrary in the foregoing, you will be permitted
to keep your current Company-provided mobile telephone device; provided,
however, you will be solely responsible for paying for any service and
maintenance contracts and obtaining any licenses for software used on the mobile
telephone device, and the Company will not provide any service or pay for any
continued use of such mobile device. You acknowledge that you will not have
access to any Company-provided software from and after the Termination date and
you agree to allow the Company to copy, move and/or delete any Company files
and/or software on any Company-provided computer(s) and mobile device(s).
6.REIMBURSEMENT OF EXPENSES. The Employer shall reimburse you for any and all
business expenses for which you are entitled to reimbursement under the
Employer's expense reimbursement policies and procedures in effect on the date
hereof. All expenses for reimbursement shall be submitted within thirty (30)
days from the date of this Agreement, and the


2

--------------------------------------------------------------------------------





Employer shall process such expenses promptly. Any expenses submitted after this
thirty (30) day period will not be paid.
7.NON-DUPLICATION OF BENEFITS. The amount of severance payments hereunder shall
be reduced on a dollar for dollar basis by any disability, severance, separation
or termination pay benefits that the Employer pays or is required to pay you
through insurance or otherwise under any plan or contract or under any federal
or state law; provided, however, that the severance payment shall never be less
than two (2) weeks' base salary, and such amount is acknowledged to be full and
adequate consideration for this Agreement.
8.GENERAL RELEASE OF CLAIMS. You agree to release and hold harmless (on behalf
of yourself and your family, heirs, executors, successors and assigns) now and
forever, the Employer and the Company and any of the foregoing entities' past,
present or future parent and subsidiary corporations, affiliates, divisions,
successors and assigns (whether or not incorporated) and any of its past,
present or future employees, agents, assigns, officers, directors, shareholders
and attorneys whether acting in their individual or representative capacity (the
"Released Parties") from and waive any claim that you have presently, may have
or have had in the past, known or unknown, against the Released Parties upon or
by reason of any matter, cause or thing whatsoever, from the beginning of the
world through the date you execute this Agreement, including, without
limitation, all claims arising from your employment with, or termination of
employment from, the Employer and the Company, or otherwise, including but not
limited to, any and all claims brought or that could be brought pursuant to or
under any federal, state or local statute (including, without limitation, the
Age Discrimination in Employment Act of 1967, the 1990 Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Equal Pay Act, the Americans with Disabilities Act of
1990, the Employee Retirement Income Security Act of 1974, the Family and
Medical Leave Act of 1993 , the Fair Labor Standards Act, the Worker Adjustment
and Retraining Notification Act, as well as any state or local equivalents of
any of the foregoing, and all other applicable statutes regulating the terms and
conditions of your employment), any regulation or ordinance, under the common
law or in equity (including any claims for wrongful discharge, slander, libel or
otherwise), or under any policy, agreement, understanding or promise, written or
oral, formal or informal, between the Released Parties and you, including,
without limitation, any claim you might have for severance, termination or
severance pay pursuant to the Employer's severance policies or practices as from
time to time in effect, or otherwise (the "Released Claims").
You expressly waive and relinquish all rights and benefits under the section and
any law or legal principle of similar effect in any other jurisdiction with
respect to your release of any unknown or unsuspected claims herein.


Notwithstanding the foregoing, the following are not included in the Released
Claims (the "Excluded Claims"): (i) any rights or claims which are not waivable
as a matter of law; and (ii) any claims for breach of this Agreement. You
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims.


9.NO PENDING ACTION/COVENANT NOT TO SUE. Except to enforce the terms of this
Agreement and as provided below, you agree and covenant not to file any suit or
other legal action against the Released Parties with regard to any of the
Released Claims. You further represent and warrant that as of the date you sign
this Agreement no suits, complaints, charges, or other proceedings are pending
against the Released Parties before any court, administrative agency, commission
or other forum relating directly or indirectly to the Released Claims.
NOTHING IN THIS AGREEMENT IS INTENDED IN ANY WAY TO LIMIT YOUR RIGHT OR ABILITY
TO INITIATE OR PARTICIPATE IN ANY INVESTIGATION OR PROCEEDING CONDUCTED BY ANY
FEDERAL, STATE OR LOCAL AGENCY, INCLUDING THE U.S. EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION ("EEOC"). NOTWITHSTANDING THE FOREGOING, YOU AGREE TO WAIVE YOUR
RIGHT TO RECOVER MONETARY DAMAGES IN ANY SUIT, COMPLAINT, CHARGE OR OTHER
PROCEEDING FILED BY YOU OR ANYONE ELSE ON YOUR BEHALF.


10.ADEA WAIVER. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (the "ADEA Waiver"), and
that the consideration given for this ADEA Waiver is in addition to anything of
value to which you are already entitled. You further acknowledge that you have
been advised, as required by the ADEA, that: (i) your ADEA Waiver does not apply
to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke the ADEA Waiver (by providing written notice
of your revocation to the Company; and (v) this ADEA Waiver will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that this Agreement is signed by you
provided that you do not revoke it (the "Effective Date'). You further
acknowledge that the Employer has provided you with the ADEA Disclosure
information (under Title 29 USC Section 626(f)(l)(H)).


3

--------------------------------------------------------------------------------





11.FUTURE ASSISTANCE. Upon request, you agree to provide such assistance and
cooperation in any matter relating to your expertise or experience as the
Employer may reasonably request including your attendance and truthful testimony
where deemed appropriate by the Employer, to the Employer's defense or
prosecution of any existing or future claims or litigations of which the
Employer identifies you as potentially having knowledge. The Employer shall pay
you reasonable costs and expenses in connection therewith.
12.RIGHT TO COUNSEL. The Employer hereby advises you that you should consult
with an attorney prior to execution of this Agreement. You acknowledge that you
understand it is in your best interest to have this document reviewed by an
attorney of your own choosing and at your own expense, and you hereby
acknowledge that you have been afforded not less than twenty-one (21) days
during which to consider this Agreement and to have it reviewed by your
attorney. To the extent that you decide to execute this Agreement prior to the
expiration of the twenty-one (21) day review period, such execution shall
constitute a voluntary and knowing valid waiver of such review period.
13.FREE WILL. You are entering into this Agreement of your own free will and
without coercion, intimidation or threat of retaliation. You acknowledge and
agree that the Employer and/or the Company have not exerted any undue pressure
or influence on you in this regard. You acknowledge that you have had reasonable
time to determine whether entering into this Agreement is in your best interest
and you have read and fully understand the terms set forth in this Agreement.
You understand that if you request additional time to review the provisions of
this Agreement, a reasonable extension of time will be granted.
14.BREACH OF AGREEMENT/PENALTIES. If you initiate or participate in any lawsuit
or other legal action in violation of this Agreement, or if you fail to abide by
any of the terms of this Agreement, except to the extent prohibited by law, the
Employer may reclaim any amounts paid under this Agreement, without waiving the
release granted herein, and terminate any benefit or payments that are due under
the Agreement, in addition to any other remedies it may have. In addition, you
shall pay the Employer all of its actual attorneys' fees and costs incurred
resulting from, or incident to, such violation and you agree to pay such fees
and costs within thirty (30) days of the Employer's written demand.
15.REVOCATION AND EFFECTIVE DATE. This Agreement may be revoked by you within
the seven (7) days after the date on which you sign this Agreement and it is
received by the Employer. You understand that this Agreement shall not become
binding or enforceable until this seven (7) day period has expired without you
having so revoked. This Agreement shall become effective on the eighth (8th) day
following your signing of this Agreement (the "Effective Date") provided that
you have not revoked the Agreement prior to such date. Any such revocation must
be made in a signed letter executed by you and received by the Employer at the
following address no later than 5 p.m. Eastern Standard Time on the seventh day
after you have executed this Agreement: Element Solutions Inc, 338 Main Avenue,
6th Floor, Norwalk, Connecticut 06851, Attention: General Counsel. You
understand that if you revoke this Agreement, this Agreement will not be
effective or enforceable by you and you will not be entitled to any payments or
benefits hereunder. You understand and agree that you will not receive the
payments and benefits set forth in this Agreement, except for your execution of
this Agreement and the fulfillment of your promises set forth herein. Any notice
to be given under this Agreement (other than the revocation, if any, set forth
above) shall be given in writing and delivered either personally or sent by
certified mail to the Employer c/o General Counsel at the above address and to
you at your address in the Employer's records or such other address as you may
provide to Employer in writing in advance in accordance with this Section 15.
16.CONFIDENTIALITY. In addition to any agreement related to trade secrets,
confidential information and/or work products previously executed by you,
including, you will not at any time divulge to any other entity or person any
information acquired by you concerning the financial affairs of the Employer or
the Company, its affiliates and subsidiaries, its officers, directors, employees
and/or shareholders or the Employer's or the Company's business processes or
methods or research, development or marketing programs or plans, any other of
its trade secrets, any information regarding personal matters of any directors,
officers, shareholders, employees or agents of the Employer or the Company or
their respective family members, any information concerning this Agreement or
the terms thereof or any information concerning the circumstances of your
employment with and the termination of your employment from the Employer or the
Company, or any information regarding discussions related to any of the
foregoing or make, write, publish, produce or in any way participate in placing
into the public domain any statement, opinion or information with respect to any
of the foregoing or which reflects adversely upon or would reasonably impair the
reputation or best interests of the Employer or the Company or any of its
directors, officers, employees or agents or their respective family members.
Confidential information does not include (i) information which is required to
be disclosed by court order, subpoena or other judicial process, (ii)
information regarding your job responsibilities during your employment with the
Employer to prospective employers in connection with an application for
employment, (iii) information regarding the financial terms of this Agreement to
your spouse or your tax advisor for purposes of obtaining tax advice provided
that such persons are made aware of and agree to comply with the confidentiality
obligation, or (iv) information which is necessary to be disclosed to your
attorney to determine whether you should enter into this Agreement.




4

--------------------------------------------------------------------------------





The foregoing prohibitions shall include, without limitation, directly or
indirectly publishing (or causing, participating in, assisting or providing any
statement, opinion or information in connection with the publication of) any
diary, memoir, letter, story, photograph, interview, article, essay, account or
description (whether fictionalized or not) concerning any of the foregoing,
publication being deemed to include any presentation or reproduction of any
written, verbal or visual material in any communication medium, including any
book, magazine, newspaper, theatrical production or movie, or television or
radio programming or commercial or any posting on the Internet. In addition to
any and all other remedies available to the Employer for any violation of this
Section, you agree to immediately remit and disgorge to the Employer any and all
payments paid or payable to you in connection with or as a result of engaging in
any of the above acts.


Nothing herein is intended to interfere with any disclosure right protected by
law.


17.DISCLOSURE OF CONFIDENTIAL INFORMATION. In the event that you are required to
make disclosure under any court order, subpoena or other judicial process, you
will cooperate with the Employer and provide the Employer with prompt written
notice, take all steps requested by the Employer to defend against the
compulsory disclosure and permit the Employer to participate with counsel of its
choice in any proceeding relating to the compulsory disclosure. You acknowledge
that all information, the disclosure of which is prohibited by this Agreement,
is of a confidential and proprietary character and of great value to the
Employer and/or the Company. You also acknowledge that, to the extent you had
access to and became acquainted with confidential information of the Employer
and/or the Company, any subsequent employment with a competitor of the Employer
and/or the Company would inevitably result in a prohibited disclosure of
confidential information.


18.[RESERVED]


19.NON-ADMISSION. Nothing contained in this Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of the Employer
or the Company.
20.SEVERABILITY CLAUSE. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect. If any provision of this Agreement is held to be invalid, void
or unenforceable in any jurisdiction, any court so holding shall substitute a
valid, enforceable provision that preserves, to the maximum lawful extent, the
terms and intent of such provisions of this Agreement. If any of the provisions
of, or covenants contained in, this Agreement are hereafter construed to be
invalid or unenforceable in any jurisdiction, the same shall not affect the
remainder of the provisions or the enforceability thereof in any other
jurisdiction, which shall be given full effect, without regard to the invalidity
or unenforceability in such other jurisdiction. Any such holding shall affect
such provision of this Agreement, solely as to that jurisdiction, without
rendering that or any other provisions of this Agreement invalid, illegal or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant will be modified so that the scope of the covenant is reduced only
to the minimum extent necessary to render the modified covenant valid legal and
enforceable.
21.OFFSET. The Employer shall be entitled to offset any sums owed by you to the
Employer against the severance pay payable pursuant to Sections 1 and/or 4
including, but not limited to, any Severance Pay and/or Employer contributions
to your medical and/or dental coverage provided to you prior to the Effective
Date of this Agreement.
22.ASSIGNMENT. This Agreement is personal to you and you may not assign any
rights or delegate any responsibilities hereunder.
23.GOVERNING LAW AND CHOICE OF FORUM. This Agreement shall be governed by, and
construed pursuant to, the laws of the State of Florida applicable to
transactions executed and to be wholly performed in Florida between residents
thereof. The parties consent and agree to the exclusive jurisdiction of the
Federal and State courts sitting in the State of Florida for all purposes.
24.OTHER UNDERSTANDINGS. For the avoidance of doubt, nothing herein shall affect
any rights that you may have to (i) insurance coverage (if any) under any
directors' and officers' liability insurance policy of the Employer to the
extent such coverage relates to claims by a third party arising from actions
taken or alleged to be taken by you within the scope of your employment with the
Employer prior to the Termination Date, or (ii) indemnification pursuant to (and
subject to the terms and conditions of) Article VI of the Amended and Restated
By-Laws of the Employer.
25.ENTIRE AGREEMENT. This Agreement, including Exhibits and documents referenced
herein, expressly supersedes any and all previous understandings and agreements
between the Employer and/or the Company and you and constitute the sole and
exclusive understanding between the Employer and/or the Company and you
concerning the subjects set forth herein,


5

--------------------------------------------------------------------------------





other than any agreements related to non­-competition or trade secrets,
confidential information and/or work product previously executed by you. This
Agreement may not be altered, modified, changed or discharged except in a
writing signed by you and agreed to by the Employer. You understand and agree
that other than as set forth in this Agreement, you will not receive any
compensation, payments or benefits of any kind from the Employer and/or the
Company and you expressly agree that you are not entitled and have no right to
any additional compensation , payments or benefits other than the payment of
vested benefits (if any) under the terms of the Employer's qualified pension
plans, as amended from time to time.
To accept the above terms, please execute and return to the undersigned an
original of this Agreement in the postage paid envelope included with this
letter no later than twenty-one (21) days after the date first written above.
Until the Effective Date, you will not receive any of the benefits outlined in
this letter.
If you have any questions, please let me know.
Sincerely,




/s/ Benjamin Gliklich
Benjamin Gliklich
Chief Executive Officer
Element Solutions Inc






6

--------------------------------------------------------------------------------






AGREEMENT AND
ACKNOWLEDGMENT


I, John David Tolbert, acknowledge receipt of the Agreement and I agree to all
the terms and conditions set forth in the Agreement. I have read and fully
understand the terms set forth in the Agreement and enter into such agreement of
my own free will and without coercion, intimidation or threat of retaliation. I
also acknowledge and understand that I have been afforded twenty-one (21) days
to consider the Agreement and to have the Agreement reviewed by my attorney if I
so choose. I further understand that I have seven (7) days to revoke the
Agreement after the date I sign the Agreement and that the Agreement shall not
be effective or enforceable until the expiration of this seven (7) day
revocation period without revocation.




Signature: /s/ John David Tolbert        Date: 6/22/19




7